Per Curiam,
The learned court below granted the decree of divorce in this case upon a consideration of all the testimony in the cause, upon matters which developed only questions of fact. The decree should not be disturbed unless upon a reading of the testimony we should be satisfied that an erroneous conclusion was reached. After having patiently read and considered all of the testimony we are of opinion that the decree of divorce was properly rendered. An appeal „from a decree of divorce may be taken directly to the Supreme Court.
Decree affirmed and appeal dismissed at the cost of the appel- • lant.